DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the claim refers to changing the ratio between first material and second material, but does not identify in which nozzle the ratio is changed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 5,837,960) in view of Wissenbach (US 20060081573).
As to claim 1, Lewis teaches a manufacturing method interpreted to form a stack formation.  Lewis generates a first mixed material by mixing first and material and second 
Lewis is silent to (a) generating a second mixed material and injecting to the target from the second nozzle and applying laser light from the second nozzle to melt the second material and (b) remelting the first mixed and second mixed material on the target to form a layer.
Regarding (a), since the first and second nozzles are identically recited, and because the ratio of materials can be the same in the second nozzle as in the first nozzle, this limitation would be an obvious duplication of the parts already provided by Lewis.  One of ordinary skill in the art would have been motivated to provide a duplicate nozzle and powder supplies in order to increase the deposition rate and form an article more quickly.
Regarding (b), Wissenbach teaches that surfaces may be smoothed by remelting ([0034]-[0035]) with a laser ([0027]).  In the combination with Lewis, one of ordinary skill in the art would have applied the Wissenbach remelting process to the alloy formed from the Lewis process to smooth the surface.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Wissenbach remelting process into Lewis as an obvious improvement having the desirable benefit that the Lewis material would have a reduced surface roughness (Wissenbach, [0035]).
As to claim 2, providing a duplicate array of nozzles would cause the mixed materials to be attached to one another on the target.  As to claim 3, Lewis already teaches that the ratio of powders can be changed to form a compositional gradient (column 25, especially 25:41-45), and 
As to claim 8, Lewis provides a mixed powder before injecting from the nozzle (25:24-40).  As to claim 9, Lewis already teaches that the ratio of powders can be changed to form a compositional gradient (column 25, especially 25:41-45), and therefore one would have found it obvious to provide a different composition in a subsequent layer.

Claims 4 and 5, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 5,837,960) in view of Wissenbach (US 20060081573), and further in view of Singh (US 8,124,300).  Lewis and Wissenbach teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 4, Lewis and Wissenbach are silent to the subject matter of these claims. 
However, Singh teaches measuring the shapes of features on a substrate (5:62-67), and correcting the dimension of the features by removing material to correct the defect (6:18-39). 
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these steps from the Singh process into the modified Lewis process as an improvement that would correct defects in the shape of the article.
As to claim 5, in the combination of Singh with Lewis above, Singh inherently compares a measured shape to a threshold (the ideal shape) to generate defect data (6:13-14) and removing material using a laser when the measured shape is different from the ideal shape (column 6, especially “defect data” at 6:19).  Since the defect data is generated and stored using an inspection tool and correction tool (6:10-30), Singh inherently or obviously stores the measured shape data and ideal/threshold shape data on a controller.  It would have been prima facie .

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive with respect to the rejection over Lewis and Wissenbach. The arguments are on the grounds that claim 1 now recites two nozzles which are able to be set to different mixing ratios of the first and second materials, and that Lewis discloses only a single nozzle which outputs only a single material.
The rejection above was revised to address the new claim scope.  In particular, the Examiner respectfully disagrees with the view that Lewis’s nozzle is a single nozzle with two vents which does not output a first mixed material.   Applicant’s attention is directed to Lewis’s Fig. 1, especially where item 17 intersects with 33 before leading to the nozzle.  This perspective is reinforced by Lewis’s teaching that it is possible to form an alloy from two materials pre-mixed in a predetermined ratio (25:24-40).  While it does appear to be true that Lewis teaches only a single nozzle and the claim requires two nozzles, the Examiner views this as an obvious duplication of parts (providing two nozzles where the prior art had one nozzle).  The claim expressly provides that the mixing ratio for the two nozzles can be the same and the two nozzles are not recited as having any structural distinctions.  Therefore, the Examiner takes the position that this is an obvious duplication of parts which would have been obvious for increasing the deposition speed.  While it might be possible to distinguish the claim by amending to provide more complex compositional variations between the two nozzles, the claims as written do not appear to recite such features.  The Applicant is invited to contact the Examiner to discuss possible amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742